I am in accord with the foregoing opinion, save in one particular. The superior court, having acquired jurisdiction over the parties and over the person of their minor child, should have proceeded further than it did, and made some order fixing at least the temporary custody of the child. Unfortunately, the parents had separated, each, however, agreeing that the other was a fit and proper person to have the custody of their son. It appears then, prima facie, that the right of each parent to at least see the child should be carefully preserved. Upon termination of this proceeding, either parent may defeat the jurisdiction of the courts of this state to determine the custody of the child by removing the boy to some other jurisdiction. The matter should not be left open to such a possibility. The jurisdiction of the superior court, having once attached, should have been maintained until the matter could be definitely settled.
I accordingly dissent from so much of the opinion as lays down a rule contrary to the views herein expressed.
HOLCOMB and SIMPSON, JJ., concur with BEALS, J. *Page 467